DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 11/16/2021 in which claims 1-2,8-9 are currently amended, claims 3 and 7 have been canceled while claims 10-12 have been newly added. By this amendment, claims 1-2,4-6,8-12 are still pending in the application.
Allowable Subject Matter
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, an industrial truck comprising among other patentable features,  “a battery having a cladded exterior surface defining a passage and positioned within a housing, wherein the housing is configured to be positioned within the battery compartment; and an electrical plug connector mounted on a side surface of the battery and accessible through the passage in the cladded exterior, the electrical plug connector configured to be electrically connected to the battery, wherein the electrical plug connector is configured to supply power to the battery during a charging process, wherein the electrical plug connector has a plug-in direction for an external electrical plug connector, and wherein the plug-in direction has an angle of 20° to 70° relative to a horizontal X axis and extends along a plane that is parallel to a vehicle longitudinal direction”
Claims 2,4-6,8-12 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 6,749,387 to Saxer et al., (Saxer) discloses the general state of the art regarding an industrial truck.
EP-2607293-B1 to Badura et al., (Badura) discloses the general state of the art regarding an industrial truck with a battery-powered electric drive having a battery compartment for receiving a battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 3, 2021